DETAILED ACTION
	
Response to Amendment
Applicant’s amendment filed 02-10-2022 is acknowledged. Claim 1 has been amended to recite “…the electrode multi-unit has a collector tab extending from a side adjacent to and not directly connected to the non-forming region among all sides defining the two or more electrode material layers in a plan view thereof before being bent”. 
Examiner submits that such amendment changes the scope of the invention and would require further search and consideration. Examiner recommends an RCE with the proposed amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729